 



Exhibit 10.3.1
EMPLOYMENT AGREEMENT
     This AGREEMENT (the “Agreement”) is made effective as of April 1, 2006 (the
“Effective Date”), by and between Nextera Enterprises, Inc., a Delaware
corporation (the “Company”), and Michael P. Muldowney (the “Executive”). In
consideration of the mutual covenants contained in this Agreement, the Company
and the Executive agree as follows:
     1. Employment. Commencing on the Effective Date, the Company agrees to
employ the Executive and the Executive agrees to be employed by the Company on
the terms and conditions set forth in this Agreement.
     2. Capacity. During the Term (as hereinafter defined), the Executive shall
serve the Company as its Chief Operating Officer and Chief Financial Officer. In
such capacities, the Executive shall perform such services and duties in
connection with the business, affairs and operations of the Company consistent
with such status as may be assigned or delegated to the Executive from time to
time by or under the direction and supervision of the Board of Directors or the
officers of the Company as designated by the Board of Directors.
     3. Term. Subject to the provisions of Section 6, the term of employment
under this Agreement (the “Term”) shall be for twelve 12 months from the
Effective Date (the “Initial Term”) and shall automatically renew for periods of
one (1) year commencing at the expiration of the Initial Term (the “End Date”)
and on each subsequent anniversary of the End Date thereafter, unless either the
Executive or the Company, acting through its Board of Directors (the “Board”),
gives written notice to the other not less than thirty (30) days prior to the
End Date or anniversary thereof, as applicable, of such party’s election not to
extend the Term.
     4. Compensation and Benefits. The regular compensation and benefits payable
to the Executive under this Agreement shall be as follows:

  (a)   Salary. During the Term, for all services rendered by the Executive
under this Agreement, the Company shall pay or cause to be paid to the Executive
a base salary (the “Salary”) at an annual rate of Three Hundred Ten Thousand
Dollars ($) ($310,000) commencing on the Effective Date     (b)   Bonus. The
Executive will be eligible for a discretionary bonus targeted to be 50% of
Salary upon achievement of goals set by the Board of Directors.     (c)  
Vacation. The Executive’s vacation entitlement shall be in accordance with the
Company’s vacation policy in existence from time to time.     (d)   Taxation of
Payments and Benefits. The Company shall undertake to make deductions,
withholdings and tax reports with respect to payments and Benefits under this
Agreement to the extent that it reasonably and in good faith believes that it is
required to make such deductions, withholdings and tax reports. Payments under
this Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this

1



--------------------------------------------------------------------------------



 



      Agreement shall be construed to require the Company to make any payments
to compensate the Executive for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment or
benefit.

     (e) Exclusivity of Salary and Benefits. Except for a car allowance which
Executive is presently receiving and shall continue to receive during the term
hereof, the Executive shall not be entitled to any payments or benefits other
than those provided under this Agreement (other than customary business expense
reimbursements submitted and approved in accordance with Company policy).
     5. Extent of Service. During the Executive’s employment under this
Agreement, the Executive shall, subject to the direction and supervision of the
Board, devote substantially all of the Executive’s business time, and use the
Executive’s best efforts and business judgment, skill and knowledge to the
advancement of the Company’s interests and to the discharge of the Executive’s
duties and responsibilities under this Agreement. The Executive shall not engage
in any other business activity; provided that nothing in this Agreement shall be
construed as preventing the Executive from:
     (a) investing the Executive’s assets in any company or other entity in a
manner not prohibited by the Non-Compete, Non-Solicitation, Proprietary
Information, Confidentiality and Inventions Agreement (the “Non-Compete
Agreement”) referred to in Section 7(a) and in such form or manner as shall not
require any material activities on the Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; or
     (b) engaging in religious, charitable or other community or non-profit
activities that do not materially impair the Executive’s ability to fulfill the
Executive’s duties and responsibilities under this Agreement.
     6. Termination and Termination Benefits. Notwithstanding the provisions of
Section 3, the Executive’s employment under this Agreement shall terminate under
the following circumstances set forth in this Section 6.
     (a) Termination by the Company for Cause. The Executive’s employment under
this Agreement may be terminated for Cause without further liability on the part
of the Company effective immediately upon a vote of the Board and written notice
to the Executive. Only the following shall constitute “Cause” for such
termination:
     (i) material dishonest statements or acts of the Executive with respect to
the Company or any affiliate of the Company;
     (ii) commission by the Executive of, or entry by the Executive of a guilty
or no contest plea to, (x) a felony or (y) any misdemeanor involving moral
turpitude, deceit, dishonesty or fraud; or
     (iii) A willful violation by Executive of a federal or state law, rule or
regulation applicable to the business of the Company of a type and kind that is

2



--------------------------------------------------------------------------------



 



     materially adverse to the Company; or
     (iv) willful and material breach of this Agreement or the Non-Compete
Agreement by the Executive, consistent unsatisfactory performance, gross
negligence, habitual neglect of duties, willful misconduct or willful failure or
refusal of the Executive to comply with explicit directions of the Board, which
directions are consistent with Section 2 of this Agreement, in each instance
after fifteen (15) days written notice and an opportunity to cure.
In making any determination under this Section 6(a), the Board shall act fairly
and in good faith and shall give the Executive an opportunity to appear and be
heard at a meeting of the Board or the compensation committee of the Board,
which meeting may be held telephonically at the request of either the Company or
the Executive, and present evidence on the Executive’s behalf.
     (b) Termination by the Executive. The Executive’s employment under this
Agreement may be terminated by the Executive by written notice to the Company at
least sixty (60) days prior to such termination.
     (c) Termination by the Company Without Cause or by the Executive with Good
Reason. Subject to the payment of Termination Benefits pursuant to Section 6(d),
the Executive’s employment under this Agreement may be terminated by the Company
without Cause upon written notice to the Executive by a vote of the Board or by
the Executive with Good Reason upon written notice to the Board. For purposes of
this Agreement, “Good Reason” shall mean, without the Executive’s written
consent, the occurrence of any of the following circumstances:
     (i) the assignment to the Executive of any duties substantially
inconsistent with and inferior to the position of Chief Operating Officer and
Chief Financial Officer of the Company or a significant adverse alteration in
the nature or status of the Executive’s responsibilities or the conditions of
the Executive’s employment hereunder;
     (ii) the Company’s reduction of the Executive’s Salary as in effect on the
Effective Date or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all management personnel
of the Company;
     (iii) except with respect to an across-the-board benefit plan reduction or
elimination similarly affecting all management personnel of the Company, the
Company’s failure to continue in effect any material compensation or benefit
plan in which the Executive participates, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the Company’s failure to continue the Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of the Executive’s participation relative to other participants; or

3



--------------------------------------------------------------------------------



 



     (iv) the Company-required relocation of the Executive’s residence;
provided; however, Executive acknowledges that he may be required to spend a
substantial amount of time traveling on Company business. The Company shall pay
for all of Executive’s reasonable travel and living expenses associated with
such travel from the Boston metropolitan area;
     (v) the Company’s failure to pay to the Executive any portion of the
Executive’s current compensation or to pay to the Executive any portion of an
installment or deferred compensation under any deferred compensation program of
the Company within seven (7) days of the date such compensation is due;
     (vi) except with respect to an across-the-board benefit plan reduction or
elimination similarly affecting all management personnel of the Company, the
Company’s failure to continue to provide the Executive with benefits
substantially similar to those currently enjoyed by the Executive under any of
the Company’s life insurance, medical, health and accident, or disability plans
in which the Executive participates, the taking of any action by the Company
which would directly or indirectly materially reduce any of such benefits, or
the failure by the Company to provide the Executive with the number of paid
vacation days to which the Executive is entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation
policy; or
     (vii) in the event the Company engages in a merger or other business
combination or a sale of all or substantially all of its assets, the failure of
any successor to the Company to expressly assume the obligations of the Company
under this Agreement.
     (d) Certain Termination Benefits. Unless otherwise specifically provided in
this Agreement or otherwise required by law, all compensation and benefits
payable to the Executive under this Agreement shall terminate on the date of
termination of the Executive’s employment under this Agreement. Notwithstanding
the foregoing, in the event of termination of the Executive’s employment with
the Company pursuant to Section 6(c) or the Company’s failure to renew this
Agreement as contemplated by Section 6(g), subject to the Executive’s continuing
compliance with his obligations under the Non-Compete Agreement (other than
those under the Section entitled “Non-Compete/Exclusivity”), the Company shall
provide to the Executive the following termination benefits (“Termination
Benefits”):
     (i) continuation of the Executive’s Salary at the rate then in effect
pursuant to Section 4(a);
     (ii) a bonus for the year in which the termination occurs pro rata for the
period of service in such year, based upon fifty percent (50%) of the bonus
amount, if any, paid to the Executive pursuant to Section 4(b) for the year
preceding the year in which the termination of employment occurs;
     (iii) continuation of all Benefits to the extent authorized by and
consistent with 29 U.S.C. §1161 et seq. (commonly known as

4



--------------------------------------------------------------------------------



 



“COBRA”), with the cost of the regular premium for such Benefits shared in the
same relative proportion by the Company and the Executive as in effect on the
date of termination;
     (iv) the Termination Benefits set forth in (i), (ii), and (iii) above shall
continue effective until the later of (x) the expiration of the Initial Term or
(y) six (6) months from the date of the termination of the Executive’s
employment, and will include such payments for accrued vacation pay and any
similar items required by law. In the event Executive agrees to make himself
available to consult with the Company during said six month period, Executive
shall not be deemed to be terminated until the end of said six month period,
whether or not the Company actually consults with Executive during said period.
Notwithstanding the foregoing, nothing in this Section 6(d) shall be construed
to affect the Executive’s right to receive COBRA continuation entirely at the
Executive’s own cost to the extent that the Executive may continue to be
entitled to COBRA continuation after the Executive’s right to cost sharing under
Section 6(d)(iii) ceases;
     (v) (A) Any options exercisable for Class A Common Stock granted to the
Executive prior to the Effective date which are not vested at the time of said
termination shall be deemed to have vested to the full extent of such remaining
unvested options; and (B) any options exercisable for Class A Common Stock
granted to the Executive on or after the Effective Date which are not vested at
the time of said termination shall be deemed to have vested to the full extent
of such remaining unvested portion; provided, that in the event said termination
of the Executive’s employment with the Company is pursuant to Section 6(c)(iv)
as a result of Executive electing not to move to California, after being
requested to do so by the Company, none of said options that are not then vested
shall vest other than as provided in the applicable Option Agreement.
     (vi) Executive will be released from the restrictions and covenants
contained within the section entitled “Non-Compete/Exclusivity” under the
Non-Compete Agreement executed by Executive, and upon termination of the payment
of the Termination Benefits set forth in (i), (ii), and (iii) above, Executive
will be released from the restrictions and covenants contained within the
section entitled “Non-Solicitation” under the Non-Compete Agreement executed by
Executive; provided, however, that at Executive’s option upon prior written
notice to the Company, Executive shall be released from the restrictions and
covenants contained within the section entitled “Non-Solicitation” under the
Non-Compete Agreement executed by Executive, and the Company shall have no
further liability or obligation for the payment of any remaining Termination
Benefits under Sections 6(d)(i), 6(d)(ii) and 6(d)(iii) from and after the date
of such notice, which Termination Benefits shall be forfeited by Executive; and
     (vii) In addition to the foregoing, in the event of the termination of the
Executive’s employment with the Company for any reason, the Executive shall be

5



--------------------------------------------------------------------------------



 



entitled to payment of any accrued and unpaid Benefits for which the Executive
may otherwise be vested or entitled in accordance with the terms of the
applicable plans governing such Benefits and to payment for reimbursable
expenses under applicable Company policy within thirty (30) days of termination.
     (e) Disability. At the election of the Company, this Agreement shall
terminate on such date as may be selected by the Company after the Executive
shall have failed to render and perform the services required of him under this
Agreement during any period of 90 days within any 120 day period during the Term
because of physical or mental disability. In the event of such termination, the
Company shall have no further obligation for the payment of compensation or
benefits hereunder, except (i) for compensation accrued and unpaid through the
termination date and (ii) the payment of any disability insurance to which the
Executive may be entitled. If there should be any dispute between the parties as
to the Executive’s physical or mental incapacity or disability pursuant to this
Section 6(e), such question shall be settled by the opinion of an approved
medical doctor. For this purpose an approved medical doctor shall mean a medical
doctor selected by the Company and the Executive. If the parties cannot agree on
a medical doctor, each party shall select a medical doctor and the two doctors
shall select a third who shall be the approved medical doctor for this purpose.
The opinion of such medical doctor as to the matter in dispute shall be final
and binding on the parties.
     (f) Death. In the event of termination as a result of the Executive’s
death, the Company shall have no further obligation to the Executive’s
representatives and heirs hereunder.
     (g) Failure to Renew Agreement. In the event the Company elects not to
extend the term of this Agreement as permitted by Section 3 and the Executive’s
employment is terminated, the Executive shall be entitled to the Termination
Benefits described in Section 6(d). In the event that the Executive elects not
to extend the Term of this Agreement as provided in Section 3 and the
Executive’s employment is terminated, the Executive shall be entitled to the
termination benefits described in Section 6(d)(vii).
     7. Non-Compete, Non-Solicitation, Proprietary Information, Confidentiality
and Inventions Agreements.
     (a) The Executive agrees to sign the Non-Compete, Non-Solicitation,
Proprietary Information, Confidentiality and Inventions Agreement, the form of
which is attached hereto as Exhibit “A” and, except as set forth in
Section 6(d)(vi), to comply with such Agreement during the Term.
     (b) Litigation and Regulatory Cooperation. During the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company;
provided, however, that the Executive shall be permitted to give testimony and
appear as a witness in any proceeding in which such testimony or appearance is
required by law. The Executive’s full cooperation in connection with such claims
or actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During the Executive’s employment, the
Executive also shall cooperate fully with the Company in

6



--------------------------------------------------------------------------------



 



connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive also agrees to provide reasonable cooperation to the Company on
matters of the type described in this Section 7(b) after termination of the
Executive’s employment. The Company shall reimburse the Executive for any
reasonable out-of-pocket expenses incurred in connection with the Executive’s
performance of obligations pursuant to this Section 7(b).
     (c) Remedies. The Executive agrees that it would be difficult to measure
any damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Section 7, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.
     8. General.
     (a) Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts, the Employment Dispute Resolution Rules of the
AAA, including, but not limited to, the rules and procedures applicable to the
selection of arbitrators, except that the arbitrator shall apply the law as
established by decisions of the U.S. Supreme Court and the federal and state
courts sitting in Massachusetts in deciding the merits of claims and defenses
under federal law or any state or federal anti-discrimination law, and any
awards to the Executive for violation of any anti-discrimination law shall not
exceed the maximum award to which the Executive could be entitled under the
applicable (or most analogous) anti-discrimination or civil rights laws. In the
event that any person or entity other than the Executive or the Company may be a
party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity’s
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The arbitrator shall have the authority
to grant the prevailing party reasonable costs and expenses, including
reasonable attorney’s fees and the costs of the arbitration. This Section 8(a)
shall be specifically enforceable. Notwithstanding the foregoing, this Section
8(a) shall not preclude either party from pursuing a court action for the sole
purpose of obtaining a temporary restraining order or a preliminary injunction
in circumstances in which such relief is appropriate; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
Section 8(a).
     (b) Integration. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
understandings and agreements between the parties, whether oral or written, with
respect to any related subject matter.

7



--------------------------------------------------------------------------------



 



     (c) Assignment: Successors and Assigns, etc. Neither the Company nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided that the Company may assign its rights under this Agreement
without the consent of the Executive in the event that the Company shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity; provided such successor is the functional equivalent of the
Company. This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
     (d) Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then that court shall have the power to alter such
provision to make it enforceable to the fullest extent permitted by law. The
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
     (e) Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     (f) Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Chief Executive Officer, and shall be effective on the date of delivery in
person or by courier or three (3) days after the date mailed.
     (g) Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.
     (h) Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
     9. Consent to Jurisdiction.
     (a) Governing Law. This contract shall be construed under and be governed
in all respects by the laws of the State of Massachusetts without giving effect
to the conflict of laws principles of such state.

8



--------------------------------------------------------------------------------



 



     (b) Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 8(a) of this Agreement, the
parties hereby consent to the jurisdiction of the state and federal courts in
Boston, Massachusetts. Accordingly, with respect to any such court action, each
of the Executive and the Company (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.
     11. Termination of Prior Employment Agreements. All prior employment
agreements between the Executive and the Company or any of its subsidiaries or
affiliates, including, but not limited to, the Employment Agreement dated
April 15, 1997 by and between the Executive and Nextera Enterprises, LLC, and
all amendments and renewals thereof, are superseded by this Agreement and are
terminated and are null and void, except that the Executive shall be entitled to
any accrued and unpaid salary, bonus or benefits under his prior employment
agreement through the Effective Date.
     INTENDING TO BE LEGALLY BOUND by this Agreement and IN WITNESS THEREOF, the
undersigned parties have executed this Agreement as of this 15th of May, 2006.

            NEXTERA ENTERPRISES, INC.
      By:  RICHARD V. SANDLER       Richard V. Sandler
Chairman of the Board     

            MICHAEL P. MULDOWNEY
State of Residence: Massachusetts
      /s/ MICHAEL P. MULDOWNEY              

9



--------------------------------------------------------------------------------



 



         

EXHIBIT A
NONCOMPETE, NON-SOLICITATION, PROPRIETARY INFORMATION,
CONFIDENTIALITY AND INVENTIONS AGREEMENT
     This Agreement is made as of October ___, 2000, by and between Nextera
Enterprises Inc., a Delaware corporation, and the undersigned Executive.
Executive and Nextera have also entered into an Employment Agreement of even
date herewith (the “Employment Agreement”). In consideration of the employment
and continued employment of Executive by Nextera Enterprises, Inc., its
successors, subsidiaries and affiliates (collectively, “Nextera”), the Executive
agrees to certain restrictions on activities necessary to avoid conflicts of
interest, ensure the exclusivity of Executive’s services and protect the
goodwill, confidential information, and legitimate business interests of Nextera
and its clients. To further these objectives, the Executive agrees to comply
with the following provisions of this Agreement (“Agreement”) as follows:
NONCOMPETE/EXCLUSIVITY
During the period of employment by Nextera:

  1.   the Executive will devote substantially all of the Executive’s business
time to the business of Nextera in accordance with Section 6 of the Executive’s
Employment Agreement with Nextera of even date herewith;     2.   will not
engage in any business activity, current or proposed, which competes with the
services or products being developed, marketed or sold by Nextera; and     3.  
will not, without prior written consent of Nextera, invest in, enter into or
assist any venture, enterprise, or endeavor which competes or intends to compete
with Nextera, other than as a less than five percent (5%) stockholder of a
publicly held company or a stockholder of a publicly held company which derives
none or an immaterial portion (i.e., less than ten percent (10%)) of its
revenues from services which compete with the services of Nextera.

The Executive represents that, to the best of the Executive’s knowledge,
employment by Nextera will not conflict with any agreement to which the
Executive is subject.
NON-SOLICITATION

  1.   The Executive acknowledges that the names and details of the firms with
whom the Executive’s has dealings while employed by Nextera constitute trade
secrets belonging to Nextera. In order to preserve Nextera’s trade secrets,
during employment with Nextera and for a period of two (2) years after
termination of the Executive’s employment with Nextera for any reason, which two
(2) year period or restrictions shall be reduced or eliminated as provided in
the Employment Agreement in the event that Nextera terminates Executive’s
employment without Cause (as defined in the Employment Agreement) or

1



--------------------------------------------------------------------------------



 



      Executive terminates his employment for Good Reason (as defined in the
Employment Agreement):

  (a)   the Executive will not solicit or cause to be solicited, or aid in the
solicitation of business from firms for which the Executive did work or from
whom the Executive actively solicited business during the Executive’s employment
with Nextera or any of its subsidiaries or affiliates; and     (b)   the
Executive will not directly or indirectly contact or solicit any employee of
Nextera with regard to present, future or contemplated employment opportunities
on behalf of himself, or any other person, firm, corporation, governmental
agency or other entity.

PROPRIETARY INFORMATION

  1.   Proprietary Information refers to any information, not generally known in
the relevant trade or industry, which was obtained from Nextera or any of its
clients, past, present, or prospective, other than information that is or
becomes known to the public or trade through no breach of this Agreement by the
Executive.     2.   Proprietary Information includes, but is not limited to, the
following items, whether or not labeled as such: customer lists, notes, drawings
and writings; computer programs (including source and object codes), algorithms,
systems, tools, spreadsheets, related documentation such as user manuals,
functional and technical specifications, system descriptions, program
documentation, output reports, terminal displays, and data file contents; plans,
process and preparations for Nextera’s current and proposed business activities;
discoveries, inventions, developments, ideas, research, engineering, designs,
and products; projects and improvements made or conceived in connection with
Nextera’s customer and prospective customer’s lists; and marketing and financial
data of Nextera and its clients.     3.   The Executive agrees not to disclose
the existence of or contents of any documents, records, discs, tapes, and other
media that contain Proprietary Information, and will not copy or remove any such
material from Nextera or its client’s premises, except as required by the
Executive’s duties or as approved by an authorized officer of Nextera.     4.  
The Executive agrees to comply with all restrictions and regulations of
Nextera’s clients concerning any and all information such clients deem
proprietary or confidential.     5.   The Executive agrees that any material
relating to any matter within the scope of the business of Nextera, and any
materials of clients of Nextera, is and shall remain the property of Nextera or
such clients, as the case may be, and that upon termination of employment or at
any earlier time as requested by Nextera, the

2



--------------------------------------------------------------------------------



 



      Executive will immediately deliver such material and all copies in
Executive’s possession or control to Nextera or such clients, as the case may
be.   6.   Nextera may provide the Executive with equipment (portable personal
computer, software, etc.) for Executive’s use in the course of employment by
Nextera. The Executive acknowledges that any such equipment will remain the
exclusive property of Nextera, and the Executive agrees to deliver such
equipment to Nextera, as directed by Nextera, upon termination of employment for
any reason, or at any time upon request of Nextera.

CONFIDENTIALITY

  1.   Except in connection with the Executive’s duties for Nextera, the
Executive will not use or disclose to anyone outside Nextera, and will not use
any Proprietary Information or material relating to the business of Nextera, or
its clients, either during or after employment by Nextera, except with the
written permission of Nextera.     2.   The Executive will not disclose to
Nextera, and will not induce Nextera to use any confidential information or
material belonging to others where such disclosure would, to the Executive’s
knowledge, violate any rights of, or any duty owing to, a third party.     3.  
The Executive agrees not to discuss any information or respond to any inquiries
from the press or other information agencies regarding Nextera without the
express permission of Nextera, other than responding in the ordinary course of
business to inquiries regarding the consulting industry generally or work done
for clients of Nextera.     4.   The Executive shall be permitted to give
testimony and appear as a witness in any proceeding in which such testimony or
appearance is required by law, provided the Executive reasonably furnishes
notice to Nextera in order to enable Nextera to seek a protective order, if
applicable.

INVENTIONS

  1.   The Executive agrees to disclose promptly and fully to Nextera all
developments, inventions, discoveries, improvements, and proposals for new
programs, systems, services, products, tools, or business endeavors which are
related to any business activity by Nextera, current or proposed (collectively
called “Developments”).     2.   The Executive hereby assigns to Nextera the
Executive’s entire right, title, and interest in each and every work product or
Development related to any business activity by Nextera, current or proposed
(collectively called “Work Product”):

  (a)   made, developed or conceived solely by the Executive or jointly with
others during or in the course of the Executive’s employment by Nextera,

3



--------------------------------------------------------------------------------



 



  (b)   made, developed or conceived wholly or partially as the result of any
task assigned to the Executive or any work performed by the Executive for or on
behalf of Nextera or its clients, and/or     (c)   made or developed with the
use of Nextera facilities or equipment.

  3.   The Executive agrees to grant to Nextera a right of first refusal to
market on a mutually agreed royalty basis, and a perpetual non-exclusive license
to use, each and every Work Product or Development made, developed or conceived
by the Executive during employment by Nextera which is not covered under the
preceding paragraph.     4.   During employment with Nextera, the Executive
agrees to provide Nextera with copies of any manuscripts produced by the
Executive relating to the business of Nextera or which refers to Nextera in any
manner for approval by Nextera prior to submission for publication.     5.   The
Executive does not, however, assign any Developments, if any, relating in any
way to Nextera business which were made prior to employment with Nextera, which
Developments, if any, are identified on Exhibit A, attached to this Agreement.

GENERAL

  1.   The Executive’s obligations under this Agreement shall survive the
termination of employment. The Executive understands that this Agreement does
not create an obligation of Nextera or any other party to continue employment.  
  2.   Nextera shall have the unrestricted right to assign this Agreement to its
parent company, its affiliates, and any and all successors in interest.     3.  
It is agreed that Nextera may inform any person or entity subsequently employing
or evidencing an intention to employ, Executive of the nature of the information
Nextera asserts to be confidential, and may inform said person or entity of the
existence of this Agreement, and provide to such persons or entity a copy of
this Agreement.     4.   Any breach of this Agreement by the Executive may cause
irreparable damage, and in the event of such a breach, Nextera shall have, in
addition to any remedies at law, the right to an injunction to prevent or
restrain a breach of the Executive’s obligations hereunder.     5.   Nextera’s
failure to exercise any rights under this Agreement does not constitute a waiver
of such right in the event of a subsequent violation of this Agreement.     6.  
This Agreement shall be governed by the laws of the state of Executive’s
employment.

4



--------------------------------------------------------------------------------



 



  7.   In the event a court of competent jurisdiction shall determine that any
provision in this Agreement is too restrictive in scope or duration, then that
court shall have the power to alter such provision to make it enforceable to the
fullest extent permitted by law. Such a determination shall not have the effect
of rendering any other provision herein contained invalid.

     INTENDING TO BE LEGALLY BOUND by this Agreement and IN WITNESS THEREOF, the
undersigned parties have executed this Agreement as of this ___day of October,
2000.
;

            NEXTERA ENTERPRISES, INC.
      By:         Its:            

            MICHAEL P. MULDOWNEY
State of Residence: Massachusetts

                       

5